Citation Nr: 1135263	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-17 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a thoracic vertebral fracture.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  This case was subsequently transferred to the Chicago, Illinois RO.  

In October 2010, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In its February 2011 remand, the Board noted that the issues of (1) entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides, and (2) entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, were raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board did not have jurisdiction over them, and they were referred to the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (holding that the Board does not have jurisdiction of issues not yet adjudicated by the RO); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that no actions appear to have been taken with respect to these referred issues since the time of the February 2011 remand, so these issues are again REFERRED to the AOJ for appropriate action.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.





REMAND

Unfortunately, a remand is again required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In its February 2011 remand, the Board instructed the RO to obtain the Veteran's treatment records from the VA Medical Center (VAMC) in Madison, Wisconsin and the VAMC in Bay Pines, Florida.  While current treatment records from the Madison, Wisconsin VAMC have been associated with the Veteran's claims file, treatment records from the Bay Pines, Florida VAMC have not.  Indeed, the most recent treatment records from the VAMC in Bay Pines, Florida are from November 2006.  Further, the record reveals no attempts to obtain these treatment records, no explanation of why such treatment records are missing, and no negative response from the Bay Pines, Florida VAMC.  Additionally, pursuant to the Board's February 2011 remand, the Veteran received a VA examination in April 2011.  If any treatment records from the VAMC in Bay Pines, Florida are obtained, such records should be provided to the April 2011 VA examiner for the purpose of rendering an addendum opinion.

Thus, a further remand is required in order to obtain medical records and to obtain an addendum VA medical opinion based on any new records received.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the VAMC in Bay Pines, Florida for the period November 2006 to the present.  All efforts to obtain such VA records should be fully documented, and the VA facility must provide a negative response if such records are not available.

2.  Then, in the event that the record is supplemented with additional records from the VAMC in Bay Pines, Florida, request an addendum opinion from the physician who conducted the April 2011 examination of the Veteran.  The claims file must be made available to the physician, and the addendum opinion must state that the physician reviewed the claims file, and specifically any newly received evidence from the VAMC in Bay Pines, Florida, before rendering an opinion.  

In light of any additional records received, the examiner is asked to opine as to whether is it as likely as not (50 percent or more probability) that any preexisting thoracic spine disability underwent a permanent increase in severity during or as a result of the Veteran's service.  The examiner should state whether any permanent increase in the underlying pathology was due to normal progression of the disorder.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  

If the April 2011 examiner is no longer available, request an opinion, with the option for an examination, from another examiner of appropriate expertise.

3.  Then, the AMC should then readjudicate the claim in light of all of the evidence of record.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time with which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



